Notice of Pre-AIA  or AIA  Status
The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 2/24/2021, which paper has been placed of record in the file.
2,	Claims 1, 3-8, 10-13, and 15-20 are pending.
Response
3.	Since applicant amends rejected claims (filed on 11/24/2020), the arguments of previous rejections grounds are moot; new grounds of rejections are presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-8, 10-13, and 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnacke et al., (US Pub. 20100205450 A1), in view of Schneider et al., (US Pub.  20160148443 A1).
A. Per independent claim 1: Sarnacke et al. teach a vehicle diagnostic device comprising:
An ability to perform vehicle diagnostics on an actual vehicle that is physically connected to the vehicle diagnostic device (i.e., a manually/physical connection test, “launching the application in manual mode while connected to a vehicle or by selecting the "Manual Load" button on the scan screen.” see Sarnacke et al., para. [0006], [0015], 0053], [0100], and claim 1); and
The "Demo Mode" button, when activated, directs scan tool 20 to simulate a live connection to a vehicle for the user” see Sarnacke et al., para. [0092]).
Sarnacke et al., do not expressly disclose a third mode as claimed; Sarnacke et al, manually select a separate command mode (see Sarnacke et al., para. [0099]).
However, Sarnacke et al., teach about multiple diagnostics for different selections, and Schneider et al., to suggest about another engineering test using stored data on a test application (see Schneider et al., claim 22, and para. [0019], [0058]).
It would have been obvious to one of ordinary skill in the art at the time this invention was made to implement Sarnacke et al. with Schneider et al., to select another test mode because of an ability to manually select a particular application.
B. Per independent claim 7: The rationales and references for above rejection of claim 1 are incorporated.
Sarnacke et al., also teach:
a memory unit configured to store (i) a selection program, and (ii) one or more virtual vehicle diagnostic applications (i.e., “A data storage device, including a memory subsystem 208 and internal non-volatile memory 218” see Sarnacke et al., para. [0058]”); and
a processor unit (see Sarnacke et al., the abstract, para. [0051], [0085], [0114]) configured to (i) execute instructions contained in the selection program to prompt the user to select one of the one or more virtual vehicle diagnostic applications, and (ii) execute instructions contained in the selected one of the one or more virtual vehicle diagnostic applications to prompt the user to perform vehicle diagnostics on a may be displayed to the user to solicit selection from the user” see Sarnacke et al., para. [0093]” and “the user may be prompted to select a category” see Sarnacke et al., para.[0107]).
Therefore, a combination of Sarnacke et al., and Schneider et al., teach claim 7’s limitations.
C. Per claims 12, and 20: The rationales and references for above rejection of claim 1 are incorporated.

 Sarnacke et al., also teach a method, and a computer program on a memory for operating a diagnostic device (see Sarnacke et al., para. [0002]), comprising steps:
- retrieving a diagnostic application for use (see Sarnacke et al., para. [0006]-[0007], [0018]); and
- prompting a user to perform diagnostics on a vehicle using the vehicle diagnostic application, (i.e., by using an interface, entering a valid activation code to begin executing the software application, see Sarnacke et al., para. [0124], and FIG. 6).
D. Per dependent claim 3: Sarnacke et al., also teach vehicle diagnostic device comprising:
a selection mode in which a user can select one of the first, second, and third modes of operation (i.e., for a vehicle under service “a technician needs to know what types of ECUs are installed on a vehicle under service and what types of communication protocols are used by the ECUs, such that correct types of software applications can be selected and launched on the scan tool to perform diagnoses” see Sarnacke et al., para. [0007], [0042]).
E. Per dependent claim 4: Sarnacke et al., also teach vehicle diagnostic device comprising:
an ability to update a vehicle diagnostic application associated with a mode of operation (“Examples of input device 106 are keypads, mice, touch pads, tracking points, keyboards, touch screen panels, voice recognition systems, or any types of input device that allows a user to input commands to tool 20.” wherein input commands inherently include updating/storing commands, see Sarnacke et al., para. [0057], [0112]-[0113], and [0130]).
F. Per dependent claim 5: Sarnacke et al., also teach vehicle diagnostic device comprising:
an ability to update a diagnostic application associated with a mode of operation (i.e., using an “Update” button, see Sarnacke et al., para. [0112], [0130]).
G. Per dependent claim 6: Sarnacke et al., also teach vehicle diagnostic device comprising:
A diagnostic application associated with a mode of operation is stored at a local location (i.e., an local/on-board computer 10, “The on-board computers often have self-diagnostic capability. When a problem is found, a diagnostic trouble code (DTC) is set within the computer's memory” – see Sarnacke et al., FIG. 1 ref. 10, and para. [0003]).
H.  Per claims 7, and 12: The rationales and references for a rejection of claim 1 are incorporated.
Sarnacke et al., also teach vehicle diagnostic device comprising:
 (i) a memory storing a directly-connected/non-virtual vehicle diagnostic application (see Sarnacke et al., FIG. 1  ref. 10), and 
(ii) the processor unit 12 is used to execute instructions above application to prompt the user during testing (see Sarnacke et al., para. [0092], i.e., “the user may be prompted to select”: a certain test application see Sarnacke et al., para.[0045], [0107]).
	Since applicant makes a broader “method” claim 12, the examiner respectfully submits that a method claim 12 covers steps to use/operate a device in claim 7; therefore, similar rationales and references set forth would also applied for an obvious rejection.
Per dependent claim 8: The rationales and references for a rejection of claim 7 are incorporated.
 Sarnacke et al., also teach vehicle diagnostic device comprising:
(i) a memory unit stores an engineering test application (i.e., “A data storage device, including a memory subsystem 208 and internal non-volatile memory 218” see Sarnacke et al., para. [0058]”); and 
(ii) a processor unit to execute instructions contained in the engineering test application to prompt the user to perform engineering tests on the non-virtual vehicle diagnostic application ((i.e., “may be displayed to the user to solicit selection from the user” see Sarnacke et al., para. [0093]” AND “the user may be prompted to select a category” see Sarnacke et al., para.[0107]), and (“The on-board computers often have self-diagnostic capability. When a problem is found, a diagnostic trouble code (DTC) is set within the computer's memory” see Sarnacke et al., para. [0003]).).
J. Per dependent claim 10: The rationales and references for a rejection of claim 7 are incorporated.
Sarnacke et al., also teach vehicle diagnostic device comprising:
 (i) a first diagnostic application that has been initially installed in the memory unit (e.g. a general/common diagnostic for different manufacturers – see Sarnacke et al., para. [0005]), and (ii) a second diagnostic application that has been subsequently downloaded from a remote location (i.e., a technician properly locates properly locate a downloaded application among software applications, Sarnacke et al., para. [0009]).
K. Per dependent claim 11: The rationales and references for a rejection of claim 7 are incorporated.
 Sarnacke et al., also teach a vehicle diagnostic device comprising:
a processor unit (see Sarnacke et al., the abstract, para. [0051], [0085], [0114]) configured to (i) execute instructions contained in the selection program to prompt the user to select one of the one or more may be displayed to the user to solicit selection from the user” see Sarnacke et al., para. [0093]” AND “the user may be prompted to select a category” see Sarnacke et al., para.[0107]).
Sarnacke et al., also teach an ability to demonstrate vehicle diagnostics on a virtual vehicle without an actual vehicle having to be physically connected to the vehicle diagnostic device (i.e., this ability shows that there is no need a physical connection to a vehicle for a diagnostic “The "Demo Mode" button, when activated, directs scan tool 20 to simulate a live connection to a vehicle for the user” see Sarnacke et al., para. [0092]).
L. Per dependent claims 13, and 16: The rationales and references for a rejection of claim 12 are incorporated.
 Sarnacke et al., also teach a method comprising step:
displaying screens to prompt the user to perform vehicle diagnostics on an actual vehicle when the user selects a vehicle diagnostic mode of the vehicle diagnostic device (“may be displayed to the user to solicit selection from the user” see Sarnacke et al., para. [0093]” and “the user may be prompted to select a category” i.e., a directly testing (with vehicle) or a virtual testing (without a vehicle) see Sarnacke et al., para.[0107]). (see also Sarnacke et al., FIGS. 14-15, 16A-16B).
M. Per dependent claims 15-16: The rationales and references for a rejection of claim 12 are incorporated.
Sarnacke et al., also teach a method comprising step:
displaying screens to prompt the user to perform vehicle diagnostics on an actual vehicle when the user selects a vehicle diagnostic mode of the vehicle diagnostic device (“may be displayed to the user to solicit selection from the user” see Sarnacke et al., para. [0093]” and “the user may be prompted to select a category” i.e., a selection is required, see Sarnacke et al., para.[0107]). (see Sarnacke et al., FIGS. 14-15, 16A-16B, para. [0009]).
5.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sarnacke et al. 
, in view of Schneider, and in view of Bhattacharyya et al., (US Pub. 20200273268 A1).
A. Per dependent claim 17:	The rationales and reference for a rejection of claim 12 are incorporated.
	Sarnacke et al., do not expressly disclose about retrieving a diagnostic application from a local location.
However, Bhattacharyya et al., disclose that idea, (i.e., “A vehicle system may communicate with a server to upload data and/or download data.” see Bhattacharyya et al., para. [0019], and “Alternatively, on-board device may upload the relevant data via communication network to a remote server or processor to perform the analysis of the recorded operating parameters” see Bhattacharyya et al., para. [0059] this “alternatively” implying a local server may also be used: see Bhattacharyya et al., para. [0094] “Other types of profiles may be communicated, and used by the local processor accordingly.”).
Note that a software application would be used/selected/retrieved for both direct and indirect diagnostics; therefore, the claimed term “virtual” has a very light-weight in this claim.
It would have been obvious to one of ordinary skill in the art at the time this invention was made to implement Sarnacke et al., and Schneider et al., with Bhattacharyya et al.,.for a flexibility of using a diagnostic program storing locally to perform a test when there is a need.
B. Per dependent claim 18:	The rationales and reference for a rejection of claim 12 are incorporated.
vehicle management system can be a cloud-implemented platform hosted in one or more virtual servers and/or physical servers accessible to users over the Internet or other network. The vehicle management system may include a fleet management module, a mapping module, a telematics module, a routing module, a dispatch module, and an integration module”).
On the other hand, see Bhattacharyya et al., para.[0025] “FIG. 13 is a diagram of an example of resource sharing in a vehicle communication network in a distributed system. The system includes a vehicle 1884, another vehicle 1886, home 1888, and Internet coupled devices. Each of the vehicle 1884 and other vehicle 1886 includes the network fabric 1892, processing resources 1894 and 1918 (e.g., processing modules, CPUs, ECUs, video decoding modules, video encoding modules, etc.), memory 1896 and 1920, and a gateway 1898. The home 1888 includes processing resources 1900 and memory 1902. The Internet coupled devices include memory 1904, processing resources 1906, servers 1908, automobile meta-factor 1910 or services, and/or automobile repair services 1912. In an example of operation, the vehicle 1884 communicates with the home 1888, the other vehicle 1886, and/or the Internet 1890 to request processing resources and/or memory to augment, or off-load, processing within the vehicle 1884 and/or storage of vehicle data. As a more specific example, the vehicle 1884 may be in communication with the home 1888 and requests access to one or more processing resources 1900 to augment, or off-load, video processing within the vehicle 1884. In this specific example, if the home 1888 has available video processing resources 1900, and the vehicle 1884 is authorized to access them, the home 1888 may grant access to the processing resources 1900 for coprocessing of video data for the vehicle 1884. As another more specific example, the vehicle 1884 and other vehicle 1886 may be traveling on the same road and are within wireless communication range of each other. In this instance, the vehicle 1884 requests access to one or more processing resources 1918 of the other vehicle 1886 to augment, or off-load, a process being executed within the vehicle 1886 or needing to be executed. The other vehicle 1886 receives the request, determines whether the vehicle 1884 is authorized to access its processing resources 1918 and/or memory 1920, and, if so, determines whether to grant access to the processing resources 1918 and/or memory 1920. If access is granted, data is exchanged via a wireless communication link between the two vehicles. The health of the link is continually monitored to ensure that data and processing thereof is accurately communicated between vehicles. As yet another more specific example, the vehicle 1884 may request access to Internet processing resources 1906 and/or memory 1904 for augmenting, or offloading, processes within the vehicle and/or storage of vehicle data. In this instance, the vehicle 1884 sends a request via the cellular network 1914 and/or the highway wireless network 1916 to a service provider 1912 coupled to the Internet 1890. The service provider 1912 receives a request, determines whether the vehicle 1884 is authorized to access processing resources 1906 and/or memory 1904, and, if so, determines whether to grant access to the processing resources 1906 and/or memory 1904. If access is granted, the vehicle 1884 utilizes the cellular network 1914 and/or highway wireless network 1916 to communicate with the allocated processing resources 1906 and/or allocated memory resources 1904.”
In above paragraphs, Bhattacharyya et al., teach that a virtual server contain a virtual vehicle diagnostic application, and off-load processing may also be used.
C. Per dependent claim 19:	The rationales and reference for a rejection of claim 18 are incorporated.
Bhattacharrya et al., also suggest about downloading the retrieved diagnostic application from the remote location, and storing the downloaded virtual vehicle diagnostic application at a local location (see Bhattacharrya et al., para.[0025] “FIG. 13 is a diagram of an example of resource sharing in a vehicle communication network in a distributed system. The system includes a vehicle 1884, another vehicle 1886, home 1888, and Internet coupled devices. Each of the vehicle 1884, other vehicle 1886, includes the network fabric 1892, processing resources 1894 and 1918 (e.g., processing modules, CPUs, ECUs, video decoding modules, video encoding modules, etc.), memory 1896 and 1920, and a gateway 1898. The home 1888, includes processing resources 1900 and memory 1902. The Internet coupled devices include memory 1904, processing resources 1906, servers 1908, automobile meta-factor 1910 or services, and/or automobile repair services 1912. In an example of operation, the vehicle 1884 communicates with the home 1888, the other vehicle 1886, and/or the Internet 1890 to request processing resources and/or memory to augment, or off-load, processing within the vehicle 1884 and/or storage of vehicle data. As a more specific example, the vehicle 1884 may be in communication with the home 1888, and requests access to one or more processing resources 1900 to augment, or off-load, video processing within the vehicle 1884. In this specific example, if the home 1888, has available video processing resources 1900, and the vehicle 1884 is authorized to access them, the home 1888, may grant access to the processing resources 1900 for coprocessing of video data for the vehicle 1884. As another more specific example, the vehicle 1884 and other vehicle 1886 may be traveling on the same road and are within wireless communication range of each other. In this instance, the vehicle 1884 requests access to one or more processing resources 1918 of the other vehicle 1886 to augment, or off-load, a process being executed within the vehicle 1884 or needing to be executed. The other vehicle 1886 receives the request, determines whether the vehicle 1884 is authorized to access its processing resources 1918 and/or memory 1920, and, if so, determines whether to grant access to the processing resources 1918 and/or memory 1920. If access is granted, data is exchanged via a wireless communication link between the two vehicles. The health of the link is continually monitored to ensure that data and processing thereof is accurately communicated between vehicles. As yet another more specific example, the vehicle 1884 may request access to Internet processing resources 1906 and/or memory 1904 for augmenting, or offloading, processes within the vehicle and/or storage of vehicle  data. In this instance, the vehicle 1884 sends a request via the cellular network 1914 and/or the highway wireless network 1916 to a service provider 1912 coupled to the Internet 1890. The service provider 1912 receives a request, determines whether the vehicle 1884 is authorized to access processing resources 1906 and/or memory 1904, and, if so, determines whether to grant access to the processing resources 1906 and/or memory 1904. If access is granted, the vehicle 1884 utilizes the cellular network 1914 and/or highway wireless network 1916 to communicate with the allocated processing resources 1906 and/or allocated memory resources 1904.”
In above paragraphs, Bhattacharyya et al., teach that a diagnostic software can be downloaded to memory 1896 and processing resource 1894 – see Bhattacharyya et al., Fig. 13).
Conclusion
6.	Claims 1, 3-8, 10-13, and 15-20 are rejected.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	The attached prior art made of record and not relied upon (see PTO-892) is considered pertinent to applicant's disclosure.
8	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG H NGUYEN/Primary Examiner, Art Unit 3662